Citation Nr: 1825270	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar strain.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an increased rating for a service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, currently rated as 30 percent disabling.

6.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2017; a transcript of the hearing is of record.

The issue of entitlement to a TDIU was raised by the record as a component of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issues of entitlement to service connection for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his February 2017 Board hearing, the Veteran stated on the record that he wished to withdraw his claim of whether new and material evidence had been received to reopen a claim for entitlement to service connection for a lumbar strain and his claim for entitlement to service connection for ischemic heart disease.

2.  The Veteran's tinnitus had its onset during his active duty service, and has persisted since that time.

3.  The Veteran's bilateral hearing loss first manifested many years after service and any in-service acoustic trauma and is unrelated to the Veteran's military service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim of whether new and material evidence had been received to reopen a claim for entitlement to service connection for a lumbar strain have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the claim of entitlement to service connection for ischemic heart disease have been met. 38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § § 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

During his February 2017 Board hearing, the Veteran stated on the record that he wished to withdraw his claim of whether new and material evidence had been received to reopen a claim for entitlement to service connection for a lumbar strain and his claim for entitlement to service connection for ischemic heart disease.  As the Board had not yet issued a decision with respect to these claims, the criteria have been met for withdrawal of these appeals.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

III.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A.  Tinnitus

The Veteran seeks to establish service connection for tinnitus.  Specifically, he maintains that a current tinnitus disability is related to in-service acoustic trauma (e.g., gunfire and jet engine noise) sustained while serving in the Republic of Vietnam and as part of his military duties. 

The Board finds the Veteran's statements related to in-service noise exposure to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  He has provided a generally consistent account of military noise exposure and related symptomatology, which the evidence of record tends to confirm.  Particularly significant are service department records documenting the Veteran's MOS as a jet engine mechanic and other records confirming counterinsurgency experience, which indicate a work environment that largely mirrors that described by the Veteran.  After considering his account of in-service noise exposure and relevant symptomatology, with all other evidence of record, the Board finds the Veteran's lay report to be competent, credible and highly probative.  Thus, in the present circumstance, the Board finds that in-service acoustic trauma resulted in the onset of tinnitus and the disease has been continuously present since the Veteran's separation from service. 

The Board acknowledges that an August 2011 VA audiological examination indicated that it was not possible to determine if his tinnitus was related to his military service without resorting to mere speculation; however, the Board finds that the evidence of record sufficiently establishes that the Veteran experienced tinnitus symptoms in service and continuously since separation. 

Although there is no competent medical evidence in support of the claim, tinnitus is an organic disease of the nervous system and there is competent evidence of in-service acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015). Further, the Veteran provides a competent and credible account of continuity of symptomatology since separation.  See Jandreau, 492 F.3d at 1376-77.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that tinnitus has been present continuously since separation and service connection is warranted.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

B.  Bilateral Hearing Loss

The Veteran contends that a bilateral hearing loss disability was incurred due to noise exposure during active duty service.  As noted above, the Board finds the Veteran's claims of in-service noise exposure credible; however, the medical evidence of record does not indicate that his diagnosed sensorineural hearing loss is related to his active duty military service.  

The record reflects that prior to his initial August 2011 VA hearing loss examination, the Veteran did not complain of symptoms or receive treatment for hearing loss until long after his separation from service.  A September 2004 VA treatment record indicated no apparent hearing deficits; a February 2005 VA treatment record noted chief complaint of hearing loss but did not indicate a diagnosis; a May 2010 VA emergency department note indicated hearing loss as active problem; an August 2010 VA audiology consult diagnosed bilateral sensorineural hearing loss; and he was fitted for hearing aids by VA in March 2011. 

The August 2011 VA examination which diagnosed tinnitus also indicated a diagnosis of bilateral sensorineural hearing loss for VA purposes, but did not find that the Veteran's hearing loss was related to his military service.  She noted that his service medical records indicated the Veteran's hearing was within normal limits at the time of separation from service and cited to medical literature indicating that in cases where entrance and separation hearing examinations were normal, there was no scientific basis for concluding that subsequently developed hearing loss was causally related to military service.  The examiner also noted that he worked as a sheet rock supervisor from 1970 to 2005 and was exposed to hammering noise with no use of ear protection, and that he had a small stroke in 2004 which did not result in a noticeable reduction in hearing.  She concluded that it was therefore less likely than not that the Veteran's hearing loss was related to his in-service noise exposure. The Board finds the August 2011 medical opinion is entitled to significant probative value in accordance with Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (declaring that the probative value of a medical opinion depends on "the factually accurate, fully articulated, sound reasoning...[of its] conclusion, not on the mere fact that the claims file was reviewed").

At his February 2017 Board hearing, the Veteran testified that he first noticed problems with hearing loss just before coming back from service in Vietnam.  However, he stated that he was not treated for hearing loss until the past three to four years, at which time he was prescribed hearing aids.  He further testified that he was exposed to some loud noises while working in the construction industry, but that wore hearing protection when required and was typically not "up close and personal with it."
With regard to the nexus element of service connection, the Board finds that the weight of the evidence stands against a link between the Veteran's current hearing loss and his in-service acoustic trauma.  Service treatment records do not support a finding of chronic hearing loss during service, and entrance and separation examination audiograms demonstrated normal hearing for VA purposes.  Additionally, the February 2014 VA examiner cited to medical literature indicating that there was no scientific basis to find that hearing loss was related to military service where hearing was found to be normal at entrance and separation.  Although the Veteran is competent to report his claims concerning the onset of his symptoms related to hearing loss, he is not competent to make a medical diagnosis of hearing loss for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, his assertion that his hearing loss began during active duty service is not supported by the medical evidence of record.  

The Board concludes that service connection on a presumptive basis under 38 C.F.R. § 3.307 is not warranted because the Veteran's hearing loss did not manifest within a year from his discharge from active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection is not otherwise warranted as the evidence of record is against a finding that the Veteran's hearing loss is causally related to his military service, including in-service noise exposure.  Accordingly, his claim for service connection for bilateral hearing loss is denied.


ORDER

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar strain is dismissed.

Entitlement to service connection for ischemic heart disease is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

REMAND

As an initial point, the Board notes that the Veteran previously claimed entitlement to service connection for depression, but his claim was denied in an August 2006 rating decision and he did not appeal that decision concerning the issue.  Furthermore, he did not file to reopen his claim for entitlement to service connection for depression when he filed to reopen his prior claim for entitlement to service connection for PTSD in March 2011.  As the August 2006 decision represents a final decision, the issue whether to reopen the claim of entitlement to service connection for depression is not currently before the Board.  See 38 U.S.C. §§ 5109A, 7105; 38 C.F.R. § 3.156(b).

However, at his February 2017 Board hearing the Veteran testified that he experienced symptoms of depression associated with his PTSD.  Additionally, he provided a private medical opinion in support of his claim for an increased rating for PTSD in April 2017 which discusses the combined effects of the Veteran's symptoms related to his diagnosed PTSD and major depressive disorder, but does not provide an analysis or otherwise address if it is possible to determine if any symptoms are solely related to PTSD or major depressive disorder.  Accordingly, the Board finds that a new VA examination is warranted to determine the full scope of the Veteran's service-connected PTSD symptoms and whether the symptoms from the major depressive disorder can be clearly delineated from the PTSD symptoms.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

The Board notes that the April 2017 private examiner also indicated that both the Veteran's PTSD and major depressive disorder were related to his military service.  The AOJ should provide the Veteran with all necessary documents to file to reopen his claim for entitlement to service connection for depression.  

At his Board hearing, the Veteran also raised the issue of entitlement to a TDIU in association with his increased rating claim.  As the development regarding the PTSD claim will potentially impact the Veteran's eligibility for TDIU, the Board finds the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for PTSD.  Accordingly the Board will defer adjudication of the TDIU claim at this time.  See generally Harris v. Derwinski, 1 Vet. App. 180 (1991).

The AOJ should additionally obtain any outstanding VA treatment records and request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein.  The AOJ should have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant, outstanding post-service VA treatment records.

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any relevant, outstanding private treatment records.

3.  Provide the Veteran with a claim form so that he may have the opportunity to file a claim to reopen a claim of service connection for a depressive disorder if he so desires.

4.  The Veteran should be afforded an examination to determine the current level of social and occupational impairment due to his service-connected PTSD.  The examiner must address the Veteran's diagnosis of recurrent major depressive disorder and determine whether the symptoms from the depressive disorder can be clearly delineated from the symptoms from PTSD.  If they can be separated, the examiner must specifically identify which symptoms are from PTSD and which symptoms are from the depressive disorder.  If the symptoms of the two disorders cannot be clearly delineated, this must be expressly stated in the examination report.  The examiner must also describe the occupational functioning limitations, if any, stemming from the Veteran's PTSD (and from the depressive disorder if it is determined that the symptoms from each disorder cannot be clearly delineated).  The examiner must also request that the Veteran identify his highest level of education and her previous work history. 

A clear rationale should be provided for any opinions expressed.

5.  With respect to issue of entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

6.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


